Exhibit [*] - Designates portions of this document that have been omitted pursuant to a request for confidential treatment filed separately with the commission. ASSET PURCHASE AGREEMENT This Asset Purchase Agreement (this "Agreement"), is dated as of December 1, 2008, is by and between Farmers' Rice Cooperative, a cooperative association organized under the California Food and Agricultural Code ("FRC" or "Seller"), with principal offices at 2525 Natomas Park Drive, Sacramento, California 95851, and NutraCea, a California corporation with principal offices at 5090 40th North Street, Suite 400, Phoenix, Arizona 85018 ("Buyer"). Seller and Buyer agree as follows: 1.Sale and Purchase. 1.1Agreement. Seller agrees to sell, convey and transfer to Buyer and Buyer agrees to purchase and assume from Seller certain assets of Seller's business identified in Section 1.2 (the "Assets"), for the Purchase Price (as defined below) and on the terms and conditions set forth herein. The sale of the Assets is entire and inseverable, and Buyer shall have no obligation to purchase any of the Assets unless all Assets shall be simultaneously sold. 1.2The Assets. The Assets to be sold and purchased under this Agreement are as follows: (a)All rights and interest in and to all of the accounts (the "Customer Accounts") of the customers (the "Customers") of Seller identified in that certain Stabilized Rice Bran Processing, Sales and Marketing Agreement, dated September 1, 2005 (the "Prior Marketing Agreement"), between the Seller and The RiceX Company (as predecessor-in-interest to the Buyer) and listed on Schedule A attached hereto; and (b)All rights in and title to the "Fiberice" trademark, and any associated trade names, logos, common law trademarks and service mark registrations and applications registrations and applications therefore and all goodwill associated therewith throughout the world identified on Schedule B attached hereto (collectively, the "Trademarks"). The Customer Accounts and the Trademarks are referred to collectively as the "Assets". For avoidance of doubt, all rights and claims of Seller to collect accounts receivable from Customers for shipments completed by Seller to such Customers prior to the Closing (as defined below) and all obligations and liabilities of Seller with regard to the Customer Accounts and Trademarks arising with regard to any shipments, acts, omissions, or obligations for the period prior to the Closing ("Retained Liabilities") are not part of the sale and purchase contemplated hereunder, are excluded from the Assets and assumed obligations and shall remain the property and liabilities of Seller after the Closing. 1.3 Restated Stabilized Rice Bran Agreement. At the Closing, the parties hereto further agree to enter into a Restated and Amended Stabilized Rice Bran Processing, Sales and Marketing Agreement in the form attached hereto as Exhibit B (the "Restated Marketing Agreement"), to extend and amend the Prior Marketing Agreement. 1 2.Purchase Price and Payment. 2.1Purchase Price. In consideration of the transfer of the Assets and the covenant not to compete described in Section 7.2, Buyer shall pay to Seller the aggregate purchase price of Three Million One Hundred Thousand Dollars ($3,100,000) in cash (the "Purchase Price"). 2.2Payment of Purchase Price. The Purchase Price shall be delivered by Buyer to Seller as follows: (a)At the Closing, Buyer shall deliver to Seller One Million Dollars ($1,000,000) (the "Initial Payment") by wire transfer of immediately available funds to the account specified by the Seller. (b)The balance of the Purchase Price (i.e. $2,100,000) shall be payable in twelve (12) equal quarterly installments of One Hundred and Seventy-Five Thousand Dollars ($175,000) each, commencing on March 1, 2009 and continuing on each following June 1, September 1, December 1, and March 1 thereafter until paid in full, such that the entire Purchase Price shall be paid in full by December 1, 2011. Such payments shall be made by wire transfer of good and valuable funds to the account specified by Seller. 2.3Security Interest. As security for the prompt, complete and indefeasible payment when due (whether on the payment dates or otherwise) of the Purchase Price, Buyer grants to Seller a security interest in the following personal property of Buyer (collectively, the "Collateral"): (a) the Assets, and (b) to the extent not otherwise included, all proceeds (as defined in the Uniform Commercial Code as the same is, from time to time, in effect in the State of California (the "UCC")) of the foregoing. 2.4Events of Default.
